Case 5:19-cv-00641-GW-SHK Document 50 Filed 03/11/21 Page 1 of 5 Page ID #:977



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10   JOSE CONTRERAS, on behalf of              Case No. EDCV 19-641-GW-SHKx
11   himself and other similarly-situated      CLASS ACTION
     employees,
12
                 Plaintiff,
                                               ORDER GRANTING FINAL
13
           vs.                                 APPROVAL OF CLASS ACTION
14                                             SETTLEMENT AND ENTERING
     AMERICOLD LOGISTICS, LLC, a               JUDGMENT
15   Delaware Limited Liability
16   Company; and DOES 1 through 10,
     inclusive,
17
                  Defendants.
18                                             Filed:      February 22, 2019
19
                                               Removed: April 10, 2019
                                               Trial Date: None
20

21

22

23

24

25

26

27

28
                                                             Case No. 5:19-cv-00641-GW (SHKx)
     [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 50 Filed 03/11/21 Page 2 of 5 Page ID #:978



 1          This matter came on for hearing on March 11, 2021 at 8:30 a.m., in Courtroom
 2   9D of the above-captioned Court on Plaintiff’s Unopposed Motion for Order Granting
 3   Final Approval of Class Action Settlement and Entering Judgment pursuant to this
 4   Court’s Order Granting Preliminary Approval of Class Action Settlement [ECF43], and
 5   the fully-executed Joint Stipulation of Class Action Settlement (“Settlement
 6   Agreement”) [ECF 30-2]. Pursuant to the Preliminary Approval Order, Class Members
 7   were given notice of the terms of the proposed settlement as set forth in Section 7 of the
 8   Notice of Class Action Settlement and pursuant to the Settlement Agreement
 9   (“Settlement”), and the opportunity to comment upon, request to be excluded or object
10   to the Settlement or any of its terms. Having received and considered the proposed
11   Settlement, the supporting papers filed by the Parties, and the evidence and argument
12   received by the Court in conjunction with the Motion for Order Granting Preliminary
13   Approval of Class Action Settlement [ECF 30], The Motion for Award of Attorneys’
14   Fees, Litigation Costs, Class Representative and Administrator’s Expenses [ECF 44],
15   and the Motion for Order Granting Final Approval, the Court grants final approval of
16   the settlement as set forth in the Settlement Agreement and HEREBY ORDERS AND
17   MAKES THE FOLLOWING DETERMINATIONS:
18          1.       Pursuant to the Order Granting Preliminary Approval of Class Action
19   Settlement, the Court-approved Notice of Class Action Settlement, Change of Address
20   form, in English and Spanish, and a pre-printed return envelope (“Notice Packet”) were
21   mailed to all Class Members by first-class mail. The Notice Packet notified Class
22   Members of their rights (1) to receive their share of the Settlement without a claim form,
23   (2) to object to the Settlement and the deadline to submit an objection; (3) to request
24   exclusion and the deadline to do so; (4) to appear at the Final Approval Hearing, and
25   (5) the number of Work Weeks and number of Pay Periods upon which their Settlement
26   Payment would be calculated and the estimated amount of their Individual Settlement
27   Payments.
28
                                                  1.              Case No. 5:19-cv-00641-GW (SHKx)
                 [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 50 Filed 03/11/21 Page 3 of 5 Page ID #:979



 1           2.      The Court finds and determines that this notice procedure afforded
 2   adequate protections to Class Members and provides the basis for the Court to make an
 3   informed decision regarding approval of the Settlement based on the response of the
 4   Class. No objections were presented by any Class Member and only one (1) individual,
 5   identified in the ILYM Declaration, requested exclusion from the Settlement. The Court
 6   finds and determines that the notice provided in this case was the best notice practicable,
 7   which satisfied the requirements of law and due process.
 8          3.       The Court further finds and determines that the terms of the Settlement
 9   are fair, reasonable and adequate to the Class and to each Class Member and that the
10   Settlement is ordered finally approved, and that all terms and provisions of the
11   Settlement should be and hereby are ordered to be consummated subject to the Effective
12   Date expiration periods and other conditions set forth in the Settlement Agreement.
13           4.      The Court confirms the law firms of Cohelan Khoury & Singer and Law
14   Office of Sahag Majarian, II as Class Counsel.
15           5.      The Court confirms the Plaintiff Jose Contreras as the Class
16   Representative.
17          6.       The Court finds and determines that the Settlement Payments to be paid
18   to 1,609 Participating Class Members as provided for by the Settlement Agreement are
19   fair and reasonable. The Court hereby grants final approval to and following the
20   Effective Date expiration periods and other conditions set forth in the Settlement
21   Agreement orders the payment of those amounts be made in accordance with the terms
22   of the Settlement Agreement.
23           7.      Pursuant to the terms of the Settlement, and the authorities, evidence and
24   argument submitted by Class Counsel, the Court awards Class Counsel attorneys’ fees
25   of $625,000 and reimbursement of their litigation costs of $17,917.15. The Court finds
26   and determines that such amounts are fair and reasonable and following the Effective
27   Date expiration periods and other conditions set forth in the Settlement Agreement
28
                                                  2.              Case No. 5:19-cv-00641-GW (SHKx)
                 [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 50 Filed 03/11/21 Page 4 of 5 Page ID #:980



 1   orders the Administrator to make these payments in accordance with the terms of the
 2   Settlement Agreement.
 3          8.       The Court approves Class Representative Service Payment of $10,000 to
 4   Jose Contreras in consideration of (i) their initiation and prosecution of the Action, (ii)
 5   service as the sole representative for the Class, (iii) work performed, (iv) risks
 6   undertaken for the payment of costs in the event the case had not concluded
 7   successfully, (v) general release of all claims, and (vi) the substantial benefits conferred
 8   upon all Participating Class Members.
 9           9.      The Court finds and determines that payment to the California Labor and
10   Workforce Development Agency of $150,000 as its share of the Settlement of civil
11   penalties under the Private Attorneys Generals Act is fair, reasonable, and appropriate.
12   The Court hereby grants final approval to and following the Effective Date expiration
13   periods and other conditions set forth in the Settlement Agreement orders that amount
14   be paid in accordance with the Agreement.
15          10.      The Court further finds and determines that payment of the fees and costs
16   of the appointed Administrator, ILYM Group, Inc., of $18,820.85 for services rendered
17   and to be rendered in connection with the completion of its administrative duties
18   pursuant to the Settlement.
19           11.     Without affecting the finality of this Order in any way, the Court retains
20   jurisdiction of all matters relating to the interpretation, administration, implementation,
21   effectuation and enforcement of this order and the Settlement.
22           12.     Nothing in this order shall preclude any action to enforce the Parties’
23   obligations under the Settlement or under this Order.
24           13.     The Parties are hereby ordered to comply with the terms of the Settlement.
25           14.     The Parties shall bear their own costs and attorneys’ fees except as
26   otherwise provided by the Settlement Agreement and this Order Granting Class
27   Counsels’ attorneys’ fees and reimbursement of litigation costs.
28
                                                  3.              Case No. 5:19-cv-00641-GW (SHKx)
                 [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 50 Filed 03/11/21 Page 5 of 5 Page ID #:981



 1          15.   The Court hereby enters final judgment in this case accordance with the
 2   terms of the Settlement, Order Granting Preliminary Approval of Class Action
 3   Settlement, and this Order.
 4   IT IS SO ORDERED.
 5

 6
     Dated: March 11, 2021            ____________________________
                                      HON. GEORGE H. WU,
 7                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               4.              Case No. 5:19-cv-00641-GW (SHKx)
              [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
